COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00481-CR


Prudencio Mandez Ortiz                    §   From the 371st District Court

                                          §   of Tarrant County (0585532D)

v.                                        §   January 31, 2013

                                          §   Per Curiam

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00481-CR


PRUDENCIO MANDEZ ORTIZ                                                APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

                        I. Introduction and Background

      Appellant Prudencio Mandez Ortiz appeals the trial court’s judgment

adjudicating his guilt and sentencing him to fifteen years in prison for the offense

of indecency with a child by contact, a second-degree felony. See Tex. Penal

Code Ann. § 21.11(a)(1), (d) (West 2011). The applicable punishment range is

two to twenty years’ confinement. See id. § 12.33(a) (West 2011). In his sole
      1
       See Tex. R. App. P. 47.4.
issue,     Appellant   contends   that   his   fifteen-year   sentence   is   grossly

disproportionate to the facts of the probationary violations and violates

constitutional prohibitions against cruel and unusual punishment. We affirm.

                                  II. Discussion

         Appellant contends that his sentence constitutes an abuse of the trial

court’s discretion because it is excessive given the facts surrounding his

allegedly technical violations of the terms of his community supervision, his

advanced age, and his medical conditions. Appellant did not, however, object to

his sentence when it was imposed or complain about the length of his sentence

in a motion for new trial. See Means v. State, 347 S.W.3d 873, 874 (Tex. App.—

Fort Worth 2011, no pet.) (holding complaint not preserved on appeal because

appellant did not object to sentence when imposed or present motion for new trial

raising that argument to trial court); Kim v. State, 283 S.W.3d 473, 475 (Tex.

App.—Fort Worth 2009, pet. ref’d) (holding failure to object to sentence at time of

imposition or complain of sentence in motion for new trial does not preserve

complaint for appellate review); Washington v. State, 271 S.W.3d 755, 756 (Tex.

App.—Fort Worth 2008, pet. ref’d) (mem. op.) (holding disproportionate sentence

complaint not preserved because appellant did not present his motion for new

trial to trial court). Because Appellant did not object to his sentence when it was

imposed or file and present a motion for new trial to the trial court raising his

contention, he failed to preserve his sentencing complaint for appellate review.

See Tex. R. App. P. 21.6, 33.1(a); Means, 347 S.W.3d at 874; Kim, 283 S.W.3d
2
at 475; Washington, 271 S.W.3d at 756. We therefore overrule Appellant’s sole

issue. See Kim, 283 S.W.3d at 475–76.

                              III. Conclusion

      Having overruled Appellant’s sole issue, we affirm the trial court’s

judgment.


                                                PER CURIAM

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 31, 2013




                                     3